Exhibit 10.1
 
 
CREDIT LINE AGREEMENT


THIS CREDIT LINE AGREEMENT is entered into as of September 26, 2013, between MAX
SOUND CORPORATION, a Delaware corporation (“Borrower”), and Greg Halpern
(“Lender”).
 
WHEREAS, Borrower wish to obtain a revolving line of credit from Lender, and,
upon the terms and subject to the conditions set forth herein, Lender is willing
to make the line of credit available to Borrower.
 
NOW, THEREFORE, Borrower and Lender, intending to be legally bound hereby, agree
as follows:


ARTICLE I    CREDIT LINE
 
1.1. Credit Line.  Absent an Event of Default and earlier termination, Lender
hereby establishes for the benefit of Borrower, subject to the terms and
conditions of this Agreement, a revolving line of credit (the “Credit Line”) in
the amount of $1,000,000 (the “Maximum Credit”) that will mature and expire on
or before the second (2nd) anniversary of the date hereof (the “Maturity
Date”).  All requests for advances under the Credit Line shall be directed to
Lender pursuant to this agreement. Borrower’s unconditional obligation to repay
all advances under the Credit Line and to pay interest thereon shall be
evidenced by and representing the obligations of Borrower to pay Lender the
outstanding amount of the Credit Line plus interest accrued thereon, as set
forth herein.  In no event shall the outstanding principal balance under the
Credit Line exceed the Maximum Credit.
 
1.2. Repayment of Credit Line.  Prior to the Maturity Date, Borrower may borrow,
prepay and reborrow under the Credit Line.  The outstanding balance of the
Credit Line shall be due and payable on or before the Maturity Date, subject to
acceleration as herein provided.   Borrower shall pay principal balance,
interest at the 4% annual as of the date of the delivery of the Notice of
Borrowing, and all other amounts payable hereunder without any deduction
whatsoever, including, but not limited to, any deduction for any setoff or
counterclaim, all of which are hereby waived.  Any prepayment of principal shall
be accompanied by accrued and unpaid interest on the amount prepaid to the date
of such prepayment.


1.3. Use of Proceeds.  Borrower shall apply the proceeds of loan advances made
by Lender to Borrower under the Credit Line (the “Advances”) to be used for
working capital or general corporate purposes.
  
1.4. Payments and Computations.
 
(a)  Borrower shall make each payment hereunder not later than 5:00 P.M. on the
day when due.  Any payment received after 5:00 P.M. (including any payment in
full of the Obligations) shall be deemed received on the immediately following
Business Day.  All prepayments of every kind on account of the Credit Line shall
be first applied to accrued and unpaid interest and then to the principal
balance thereof.
 
(b)  Borrower shall pay principal, interest and other amounts payable hereunder
without any deduction, setoff, recoupment or counterclaim.
 
(c)  Lender’s records of advances and payments under the Credit Line shall be
deemed correct and binding upon Borrower except for manifest error.


(d)  Lender may elect to receive any portion of repayment of principal and/or
interest in shares of the Corporation at a 10% premium to the closing market
price on the day of conversion. Lender waives the Company’s obligation to
reserve any shares for such conversion and agrees that conversion will not be an
option to Lender is such shares are not available in the Company’s treasury.


(e)  Lender will receive a 40 cent per share three year warrant per $1.00 loaned
to the Corporation. Form of Warrant is attached hereto.
 
ARTICLE II   CONDITIONS PRECEDENT
 
The obligation of Lender to extend the Credit Line shall be subject to the
satisfaction, on or prior to the date of the consummation of the making of the
Credit line available by Lender to Borrower under this Agreement (the “Closing
Date”), of the following conditions precedent (all agreements and documents from
Borrower or any other Person to be in form and substance acceptable to Lender,
in its sole discretion):
 
2.1           Executed Loan Document.  Receipt by Lender of duly executed copies
of this Agreement.


2.2           Organizational Documents.  Receipt by Lender of the following:
 
(a)           Charter Documents.  Copies of certificates of incorporation or
other charter documents of Borrower and each Guarantor certified to be true and
complete as of a recent date by the appropriate governmental authority of the
state or other jurisdiction of its incorporation and certified by a secretary or
assistant secretary as of the Closing Date.
 
 
1

--------------------------------------------------------------------------------

 
 
(b)           Bylaws.  A copy of the bylaws, as applicable, of Borrower
certified by a secretary or assistant secretary of Borrower to be true and
correct as of the Closing Date.
 
(c)            Resolutions.  Copies of resolutions or unanimous written consent
of the board of directors or members, as applicable, of Borrower approving and
adopting this Agreement, the transactions contemplated therein and authorizing
execution and delivery thereof, certified by a secretary or assistant secretary
of Borrower to be true and correct and in force and effect as of the Closing
Date.
 
(d)           Good Standing.  Copies of a certificate of good standing,
existence or its equivalent with respect to Borrower as of a recent date by the
appropriate governmental authorities of the state or other jurisdiction of
organization and each other jurisdiction in which the failure to so qualify and
be in good standing could reasonably be expected to have a Material Adverse
Effect.


(e)            Financial Statements.  Receipt by Lender of Borrower’s Financial
Statements for the fiscal year ending December 31, 2012 and such other
information relating to Borrower as Lender may reasonably require.
 
(f)             Consents.  Receipt by Lender of evidence that all governmental,
shareholder, member and third party consents and approvals required in
connection with the transactions contemplated hereby and expiration of all
applicable waiting periods without any action being taken by any authority that
could restrain, prevent or impose any material adverse conditions on such
transactions or that could seek or threaten any of the foregoing, and no law or
regulation shall be applicable which in the judgment of Lender could have such
effect.
 
ARTICLE III     REPRESENTATIONS AND WARRANTIES OF BORROWER
 
In order to induce Lender to enter into this Agreement and to make available the
Loan contemplated hereby, Borrower hereby represents and warrants to Lender.
 
3.1.  Organization and Qualification.   Borrower (i) is a corporation duly
organized, validly existing and in good standing under the laws of the state of
its incorporation or organization, (ii) has the power and authority to enter
into the Loan Documents, and (iii) is duly qualified and is authorized to do
business and is in good standing in every jurisdiction in which the failure to
be so qualified could reasonably be expected to have a Material Adverse Effect.
  
3.2. No Conflict.   The execution and delivery by Borrower of the Loan Documents
executed and delivered in connection herewith and the performance of the
obligations of Borrower hereunder and thereunder and the consummation by
Borrower of the transactions contemplated hereby and thereby: (i) are within the
powers of Borrower; (ii) are duly authorized by the Board of Directors of
Borrower and, if necessary, its stockholders or members; (iii) are not in
contravention of the terms of the articles or certificate of incorporation or
bylaws of Borrower or of any contractual obligations; (iv) do not require the
consent, registration or approval of any governmental authority or any other
person; (v) do not contravene any statute, law, ordinance regulation, rule,
order or other governmental restriction applicable to or binding upon Borrower.
 
3.3.  Enforceability.  The Agreement and all of the other Loan Documents are the
legal, valid and binding obligations of Borrower, and are enforceable against
Borrower in accordance with their terms.
 
3.4. Financial Data. Borrower shall have furnished to Lender and Lender the
following Financial Statements (the “Financials”): (i) the balance sheet of
Borrower as of, and statements of income, retained earnings and changes in
financial position for the fiscal year ended December 31, 2012, audited by
independent certified public accountants, and (ii) the unaudited balance sheet
of Borrower as of, and statement of income, and retained earnings for the fiscal
quarter ended March 31, 2009, prepared by independent certified public
accountant. The Financials are in accordance with the books and records of
Borrower and fairly present the financial condition of Borrower at the dates
thereof and the results of operations for the periods indicated (subject, in the
case of unaudited Financial Statements, to normal year end adjustments), and
such Financial Statements have been prepared in conformity with GAAP
consistently applied throughout the periods involved. Since March 31, 2009,
there have been no changes in the condition, financial or otherwise, of Borrower
as shown on the respective balance sheets of Borrower described above, except
(a) as contemplated herein and (b) for changes which individually or in the
aggregate do not constitute a Material Adverse Change. For the purpose of this
Agreement, the “Material Adverse Change” shall mean a material adverse change in
(i) the business, operations, results of operations, assets, liabilities or
conditions (financial or otherwise) of the Borrower, (ii) Borrower’s ability to
perform its obligations under the Load Documents, or (iii) the validity,
enforceability or availability of rights and remedies of Lender hereunder, in
each case as determined by Lender in its sole but reasonable discretion.
 
3.5. Judgments or Litigation.  There is no material (a) judgment, order, writ or
decree outstanding against Borrower or (b) pending or, to the best of Borrower’s
knowledge, threatened litigation, contested claim, governmental, administrative
or regulatory investigation, arbitration, or governmental audit (for taxes or
otherwise) or proceeding by or against Borrower.  No judgment, order, writ,
decree, pending or threatened litigation, contested claim, investigation,
arbitration and governmental proceeding pertaining to Borrower (individually or
in the aggregate) could reasonably be expected to have a Material Adverse
Effect.
 
 
2

--------------------------------------------------------------------------------

 
 
3.6. Defaults.  Borrower is not in default under any Contractual Obligations
which default could reasonably be expected to have a Material Adverse Effect.
For the purpose of this Agreement, the “Contractual Obligation” shall mean with
respect to any person, any term or provision of any securities issued by such
person, or any indenture, mortgage, deed of trust, contract, undertaking,
document, instrument or other agreement to which such person is a party or by
which it or any of its properties is bound or to which it or any of its
properties is subject.
 
3.7. Compliance with Law.  Borrower has not violated or failed to comply with
any statute, law, ordinance, regulation, rule or order of any foreign, federal,
state or local government, or any other governmental authority or any self
regulatory organization, or any judgment, decree or order of any court,
applicable to its business or operations which failure or violation could
reasonably be expected to have a Material Adverse Effect.  Borrower has not
received any notice to the effect that, or otherwise been advised that, it is
not in compliance with, and Borrower has no reason to anticipate that any
currently existing circumstances are likely to result in the violation of any
such statute, law, ordinance, regulation, rule, judgment, decree or order which
failure or violation could reasonably be expected to have a Material Adverse
Effect. For the purpose of this Agreement, the “Material Adverse Effect” shall
mean a material adverse effect on (i) the business, operations, results of
operations, assets, liabilities or conditions (financial or otherwise) of
Borrower, (ii) Borrower’s ability to perform its obligations under the Load
Documents, or (iii0 the validity, enforceability or availability of rights and
remedies of Lender hereunder, in each case as determined by Lender in its sole
but reasonable discretion.
 
3.8. Compliance with Environmental Laws.  The operations of Borrower materially
comply with all applicable federal, state or local environmental, health and
safety statutes, regulations, directions, ordinances, criteria or guidelines;
and none of the operations of Borrower are the subject of any material judicial
or administrative proceeding alleging the violation of any federal, state or
local environmental, health or safety statute, regulation, direction, ordinance,
criteria or guidelines.  None of the operations of Borrower are the subject of
any federal or state investigation evaluating whether Borrower disposed any
hazardous or toxic waste, substance or constituent or other substance at any
site that may require remedial action, or any federal or state investigation
evaluating whether any remedial action is needed to respond to a release of any
hazardous or toxic waste, substance or constituent, or other substance into the
environment.  Borrower has not filed or received any notice under any federal or
state law indicating past or present treatment, storage or disposal of a
hazardous waste or reporting a spill or release of a hazardous or toxic waste,
substance or constituent, or other substance into the environment.  Borrower has
no contingent liability of which Borrower have knowledge or reasonably should
have knowledge in connection with any release of any hazardous or toxic waste,
substance or constituent, or other substance into the environment, nor has
Borrower received any notice, letter or other indication of potential liability
arising from the disposal of any hazardous or toxic waste, substance or
constituent or other substance into the environment.
 
3.9. Intellectual Property.  As of the date hereof, Borrower has the valid right
to use all of the Intellecutal Property that is necessary for the conduct of
Borrower’s business as currently conducted. The “Intellectual Property” shall
mean patents, patent applications, trademarks, trademark applications, service
marks, trade names, copyrights, trade secrets, licenses, information and other
proprietary rights and processes.


3.10. Licenses and Permits.  Borrower has obtained and holds in full force and
effect all material franchises, licenses, leases, permits, certificates,
authorizations, qualifications, easements, rights of way and other rights and
approvals which are necessary or appropriate for the operation of its business
as presently conducted and as proposed to be conducted.  Borrower is not in
violation of the terms of any such franchise, license, lease, permit,
certificate, authorization, qualification, easement, right of way, right or
approval which in any such case could reasonably be expected to have a Material
Adverse Effect.
 
3.11. Title to Property.  Borrower has (i) valid leasehold interests in all of
the real property it occupies as a tenant, and (ii) good, marketable and
exclusive title to all of the other Property it purports to own  (including
without limitation, all real and personal property in each case as reflected in
the Financial Statements delivered to Lender hereunder), other than, with
respect to property described in clause (ii) above, properties disposed of in
the ordinary course of business or in any manner otherwise permitted under this
Agreement since the date of the most recent audited  balance sheet of Borrower,
and in each case subject to no claims, options, rights or interests of any other
person.  Borrower enjoys peaceful and undisturbed possession of all its real
property, and there is no pending or, to the best of its knowledge, threatened
condemnation proceeding relating to any such real property.  The leases with
respect to the leased property, together with any leases of real property
entered into by Borrower after the date hereof, are referred to collectively as
the “Leases”.  None of the Leases contains provisions which have or could
reasonably be expected to have a Material Adverse Effect.  No material default
exists under any Lease.
 
3.12.  Labor Matters.  Borrower is not engaged in any unfair labor
practice.  There is (a) no material unfair labor practice complaint pending
against Borrower or, to the best knowledge of Borrower, threatened against
Borrower, before the National Labor Relations Board, and no grievance or
arbitration proceeding with any employee, or group or committee representing any
employees, or arising out of or under collective bargaining agreements that has
or could reasonably be expected to have a Material Adverse Effect is so pending
against Borrower or, to the best knowledge of Borrower, threatened against
Borrower, (b) no strike, labor dispute, slowdown or stoppage pending or, to the
best knowledge of Borrower, threatened against Borrower, and (c) no union
representation questions with respect to the employees of Borrower and no union
organizing activities.
 
 
3

--------------------------------------------------------------------------------

 
 
3.13. Investment Company.   Borrower is not (a) an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, (b) a “holding company” or a
“subsidiary company” of a “holding company,” or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company,” within the meaning
of the Public Utility Holding Company Act of 1935, as amended, or (c) subject to
any other law which purports to regulate or restrict its ability to borrow money
or to consummate the transactions contemplated by this Agreement or the other
Loan Documents or to perform its obligations hereunder or thereunder.
 
3.14. Taxes and Tax Returns.
  
(a)  Borrower has timely filed (inclusive of any permitted extensions) with the
appropriate taxing authorities all returns (including, without limitation,
information returns and other material information) in respect of Taxes required
to be filed through the date hereof and will timely file (inclusive of any
permitted extensions) any such returns required to be filed on and after the
date hereof except where the failure to file could not reasonably be expected to
have a Material Adverse Effect.  The information filed is complete and accurate
in all material respects.
 
(b)  (i) All Taxes, in respect of periods beginning prior to the date hereof,
have been timely paid, or will be timely paid, or an adequate reserve has been
established therefore, as set forth in the Financial Statements, and (ii)
Borrower has no material liability for such Taxes for such periods in excess of
the amounts so paid or reserves so established.  No material deficiencies for
Taxes have been claimed, proposed or assessed by any taxing or other
governmental authority against Borrower except those that are paid or contested
within the time limits designated by law or the applicable governmental
authority and no material tax Liens have been filed.
 
3.15. Material Contracts.   Schedule 3.15 sets forth a true, correct and
complete list of all the Material Contracts currently in effect on the date
hereof.  None of the Material Contracts contains provisions which have or could
reasonably be expected to have a Material Adverse Effect.  All of the Material
Contracts are in full force and effect, and no material defaults currently exist
thereunder.
 
3.16. Accuracy and Completeness of Information.  All factual information
heretofore, contemporaneously or hereafter furnished by or on behalf of Borrower
in writing to Lender for purposes of or in connection with this Agreement or any
Loan Documents, or any transaction contemplated hereby or thereby, is or will be
true and accurate in all material respects on the date as of which such
information is dated or certified and not incomplete by omitting to state any
material fact necessary to make such information not misleading at such
time.  There is no fact now known to any officer of Borrower which has, or would
have, a Material Adverse Effect which fact has not been set forth herein, in the
Financials, or any certificate, opinion or other written statement made or
furnished by Borrower to Lender.
 
3.17. Solvency.  After giving effect to the transactions contemplated under this
Agreement, Borrower is able to pay its respective debts as they become due, and
has capital sufficient to carry on its respective business and all businesses in
which it is about to engage, and now owns property having a value both at fair
valuation and at present fair salable value greater than the amount required to
pay Borrower’s debts.  Borrower will not be rendered insolvent by the execution
and delivery of this Agreement or any of the other Loan Documents executed in
connection with this Agreement or by the transactions contemplated hereunder or
thereunder.


3.18. Survival of Representations.  All representations made by Borrower in this
Agreement and in any other Loan Document shall survive the execution and
delivery hereof and thereof.


ARTICLE IV REPRESENTATIONS AND WARRANTS OF LENDER


4.1. Evaluation of Risks.  Lender has such knowledge and experience in
financial, tax and business matters as to be capable of evaluating the merits
and risks of, and bearing the economic risks entailed by, an investment in
Lender and of protecting its interests in connection with this transaction.  It
recognizes that its investment in Lender involves a high degree of risk.
 
4.2. No Legal Advice From Borrower.  Lender acknowledges that it had the
opportunity to review this Agreement and the transactions contemplated by this
Agreement with his or its own legal counsel and investment and tax advisors.
Lender is relying solely on such counsel and advisors and not on any statements
or representations of Borrower or any of its representatives or agents for
legal, tax or investment advice with respect to this investment, the
transactions contemplated by this Agreement or the securities laws of any
jurisdiction.
 
4.3 Information.  Lender and his advisors (and his counsel), if any, have been
furnished with all materials relating to the business, finances and operations
of Borrower and information it deemed material to making an informed investment
decision.  Lender and his advisors, if any, have been afforded the opportunity
to ask questions of Borrower and its management.  Neither such inquiries nor any
other due diligence investigations conducted by such Investor or its advisors,
if any, or its representatives shall modify, amend or affect the Investor’s
right to rely on Borrower’s representations and warranties contained in this
Agreement.  Lender understands that its investment involves a high degree of
risk. Lender is in a position regarding Borrower, which, based upon employment,
family relationship or economic bargaining power, enabled and enables such
Investor to obtain information from Borrower in order to evaluate the merits and
risks of this investment. Lender has sought such accounting, legal and tax
advice, as it has considered necessary to make an informed investment decision
with respect to this transaction
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE V   COVENANTS
 
Until termination of this Agreement and the payment and satisfaction of all
obligations, Borrower covenants and agrees as follows:


5.1. Financial Information     Borrower will furnish to Lender the following
information within the following time periods:
 
(a)  within 120 days after the close of each fiscal year of Borrower, the
audited balance sheets and statements of income and retained earnings and of
changes in cash flow of Borrower, for such year, each in reasonable detail, each
setting forth in comparative form the corresponding figures for the preceding
year, prepared in accordance with GAAP, and accompanied by a report and
unqualified opinion of an independent accountant selected by Borrower and
acceptable to Lender and concurrently with the delivery of such financial
statements, an unaudited balance sheet of Borrower for such year, in reasonable
detail, setting forth in comparative form the corresponding figures from the
preceding year, prepared in accordance with GAAP;
 
(b)  within 45 days after the end of each fiscal quarter of Borrower, unaudited
Financial Statements similar to those required by clause (a) above as of the end
of such period and for such period then ended and for the period from the
beginning of the current fiscal year to the end of such period, setting forth in
comparative form the corresponding figures for the comparable period in the
preceding fiscal year, prepared in accordance with GAAP (except that such
quarterly statements need not include footnotes) and certified by an Authorized
Person described in paragraph (c) below; and
 
(c)  at the time of submission of the quarterly Financial Statements (for the
first three fiscal quarters in any fiscal year) and the annual Financial
Statement of Borrower, a certificate executed by an authorized person,
certifying that, following a review of the Agreement, no Event of Default is
outstanding and demonstrating compliance with the financial covenants by
calculation thereof as of the end of each such fiscal quarter.
 
(d)  Such other reports, certificates, schedules, documents, data or information
concerning Borrower’s finances and Property as Lender may reasonably request
from time to time.


5.2. Existence.  Borrower (a) will maintain its corporate existence, (b) will
maintain in full force and effect all material licenses, bonds, franchise,
leases, trademarks and qualifications to do business, (c) will obtain or
maintain patents, contracts and other rights necessary or desirable to the
profitable conduct of its business, (d) will continue in, and limit its
operations to, the same general lines of business as that presently conducted by
it and (e) will comply with all applicable laws, rules and regulations of any
federal, state or local Governmental Authority, except in the case of (b), (c)
and (e) where noncompliance could not reasonably be expected to have a Material
Adverse Effect.
 
5.3. Environmental Matters.  Borrower will conduct its business so as to comply
in all material respects with all environmental laws, regulations, directions,
ordinances, criteria and guidelines in all jurisdictions in which any of them is
or may at any time be doing business including, without limitation,
environmental land use, occupational safety or health laws, regulations,
directions, ordinances, criteria, guidelines, requirements or permits in all
jurisdictions in which it is or may at any time be doing business, except to the
extent that Borrower is contesting, in good faith by appropriate legal
proceedings, any such law, regulation, direction, ordinance, criteria,
guideline, or interpretation thereof or application thereof; provided, further,
that Borrower will comply with the order of any court or other governmental body
of the applicable jurisdiction relating to such laws unless Borrower shall
currently be prosecuting an appeal or proceedings for review and shall have
secured a stay of enforcement or execution or other arrangement postponing
enforcement or execution pending such appeal or proceedings for review.  If
Borrower shall (a) receive notice that any violation of any federal, state or
local environmental law, regulation, direction, ordinance, criteria or guideline
may have been committed or is about to be committed by Borrower, (b) receive
notice that any administrative or judicial complaint or order has been filed or
is about to be filed against Borrower alleging violations of any federal, state
or local environmental law, regulation, direction, ordinance, criteria or
guideline or requiring Borrower to take any action in connection with the
release of toxic or hazardous substances into the environment or (c) receive any
notice from a federal, state, or local governmental agency or private party
alleging that Borrower may be liable or responsible for costs associated with a
response to or cleanup of a release of a toxic or hazardous substance into the
environment or any damages caused thereby, Borrower will provide Lender with a
copy of such notice within 5 days after the receipt thereof.
 
5.4. Taxes.  Borrower will pay, when due and in any event prior to delinquency,
all Taxes lawfully levied or assessed against Borrower; provided, however, that
unless such Taxes have become a federal tax or ERISA Lien on any of the assets
of Borrower, no such Tax need be paid if the same is being contested in good
faith, by appropriate proceedings promptly instituted and diligently conducted
and if an adequate reserve or other appropriate provision shall have been made
therefore as required in order to be in conformity with GAAP.
 
 
5

--------------------------------------------------------------------------------

 
 
 
5.5. Compliance With Laws.  Borrower will comply with all acts, rules,
regulations, orders, directions and ordinances of any legislative,
administrative or judicial body or official applicable to the Collateral or any
part thereof, and to the operation of its business except where the failure to
so comply could not reasonably be expected to have a Material Adverse Effect.
 
5.6. Maintenance of Property.  Borrower will keep all property useful and
necessary to its business in good working order and condition (ordinary wear and
tear excepted) in accordance with its past operating practices and not to commit
or suffer any waste with respect to any of its properties, except for properties
which either individually or in the aggregate are not material.
  
ARTICLE VI   EVENTS OF DEFAULT AND REMEDIES
 
6.1. Events of Default.  The occurrence of any of the following events shall
constitute an “Event of Default” hereunder:
 
(a)  failure of Borrower to pay (i) any interest or fees when due hereunder,
whether at state maturity, by acceleration or otherwise, or (ii) any principal
outstanding under the Credit Line when due, whether at stated maturity, by
acceleration or otherwise.
 
(b)  any representation or warranty, contained in this Agreement, the other Loan
Documents or any other agreement, document, instrument or certificate between
Borrower and Lender or executed by Borrower in favor of Lender shall prove
untrue in any material respect on or as of the date it was made or was deemed to
have been made;
 
(c)  failure of Borrower to comply with any other covenant contained in this
Agreement, the other Loan Documents or any other agreement, document, instrument
or certificate between Borrower and Lender or executed by Borrower in favor of
Lender and, in the event such breach or failure to comply is capable of cure,
such breach or failure to comply is not cured within 10 days of its occurrence;
 
(d)  dissolution, liquidation, winding up or cessation of the business (or any
material portion of the business) of Borrower, or the failure of Borrower to
meet its debts generally as they mature, or the calling of a meeting of
Borrower’s creditors for purposes of compromising Borrower’s debts;
 
(e)  the commencement by or against Borrower of any bankruptcy, insolvency,
arrangement, reorganization, receivership or similar proceedings with respect to
it under any federal or state law and, in the event any such proceeding is
commenced against Borrower, such proceeding is not dismissed within 60 days;
 
 (f)  any party (other than Lender) to any Loan Document shall deny or disaffirm
its obligations under any of the Loan Documents, or an Event of Default shall
have occurred or a  Default shall occurred and not been cured within any
contractual cure period under any other Loan Document, or any Loan Document
shall be canceled, terminated, revoked or rescinded without the express prior
written consent of Lender, or any action or proceeding shall have been commenced
by any person (other than Lender) seeking to invalidate, declare unenforceable,
cancel, revoke, rescind or disaffirm the obligations of any party to any Loan
Document;
 
(g)  one or more judgments or decrees shall be entered against Borrower
involving a liability of $25,000 or more individually or in the aggregate (to
the extent not paid or covered by insurance (i) provided by a carrier who has
acknowledged coverage and has the ability to perform or (ii) as determined by
Lender in its reasonable discretion) and any such judgments or decrees shall not
have been vacated, satisfied, discharged or stayed or bonded pending appeal
within 30 days from the entry thereof;
 
(h)  a Material Adverse Change occurs; or
 
(i)  Borrower is indicted or convicted of the commission of a crime or any
proceeding of any kind is pending or threatened which would reasonably be likely
to result in the forfeiture of any material portion of the property of borrower
to any governmental authority.
 
6.2. Rights and Remedies upon a Default or an Event of Default. Upon the
occurrence of any Event of Default, any obligation of Lender to make loan
advances under the Credit Line shall terminate and Lender may take any or all of
the following actions: declare all obligations to be immediately due and payable
(except with respect to any Event of Default in which case all obligations shall
automatically become immediately due and payable without the necessity of any
action, decision, notice or demand) without presentment, demand, protest or any
other action or obligation of Lender.
 
ARTICLE VII   TERMINATION
 
All Advances made hereunder shall automatically become due and payable in full
on the Maturity Date.  All of Lender’s rights, liens and security interests in
and to Borrower’s Property shall continue after any termination until (a) all
obligations have been indefeasibly paid and satisfied in full unless otherwise
prohibited under any applicable federal or state law, (b) Lender shall have
received a written agreement (in form and substance acceptable to Lender in its
sole and absolute discretion) executed by Borrower and by a Person whose loans
or advances to Borrower are used in whole or in part to satisfy the Obligations,
indemnifying Lender from any loss or damage, or (c) Lender shall have retained
such monetary reserves necessary to pay in full all obligations for such period
of time, in its reasonable discretion.
 
 
6

--------------------------------------------------------------------------------

 
ARTICLE VIII  MISCELLANEOUS
 
 
8.1. JURY TRIAL.  TO THE EXTENT ANY DISPUTE IS NOT SUBJECT TO ARBITRATION,
LENDER AND BORROWER EACH HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING ARISING OUT OF THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
OTHER AGREEMENTS OR TRANSACTIONS RELATED HERETO OR THERETO.
 
8.2  GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE. THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND
THEREUNDER, AND ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO, SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF DELAWARE.  Any legal action or proceeding with respect
to this Agreement or any other Loan Document shall be brought in the courts of
the State of Delaware or of the United States District Court for the District of
Delaware, and, by execution and delivery of this Agreement,  Borrower, and
Lender hereby irrevocably accept for themselves and in respect of their
property, generally and unconditionally, the nonexclusive jurisdiction of such
courts.  Borrower further irrevocably consents to the service of process out of
any of the aforementioned courts in any such action or proceeding by the mailing
of copies thereof by registered or certified mail return receipt requested,
postage prepaid, or by nationally recognized overnight courier to it at the
address set out for notices pursuant to Section 8.3, such service to become
effective 3 days (or 1 day if sent by such courier) after such mailing.  Nothing
herein shall affect the right of any party hereto to serve process in any other
manner permitted by law or to commence legal proceedings or to otherwise proceed
against a party hereto in any other jurisdiction.
 
8.3. Notices.  Except as otherwise provided herein, all notices and
correspondences hereunder shall be in writing and sent by certified or
registered mail return receipt requested, by overnight delivery service, with
all charges prepaid, or by facsimile (with transmission certification), if to
Lender or Borrower to the addresses or by facsimile transmission set forth on
the signature hereto.  All such notices and correspondence shall be deemed given
(i) if sent by certified or registered mail, 3 Business Days after being
postmarked, (ii) if sent by overnight delivery service, when received at the
above stated addresses or when delivery is refused and (iii) if sent by
facsimile transmission, when receipt of such transmission is acknowledged;
provided that all notices to Lender shall not be effective until actually
received.
 
8.4. Assignability.  Borrower shall not have the right to assign or delegate
their obligations and duties under this Agreement or any other Loan Documents or
any interest therein except with the prior written consent of Lender.
 
8.5. Indemnification.  Borrower shall indemnify, defend and hold harmless
Lender, its  representatives, agents, accountants, counsel, successors and
assigns, and their respective affiliates  from and against (a) any and all
losses, claims, damages, liabilities, deficiencies, judgments or expenses
incurred by any of them (except to the extent that it is finally judicially
determined to have resulted from their own gross negligence or willful
misconduct) arising out of or by reason of any litigation, investigation, claim
or proceeding which arises out of or is in any way related to (i) this
Agreement, the other Loan Documents, or the transactions contemplated thereby,
(ii) any actual or proposed use by Borrower of the proceeds of the Credit Line,
(iii) Lender entering into, performing under or enforcing this Agreement, the
other Loan Documents or any other agreements and documents relating hereto,
including, without limitation, amounts paid in settlement, court costs and the
fees and disbursements of counsel incurred in connection with any such
litigation, investigation, claim or proceeding or any advice rendered in
connection with any of the foregoing, or (iv) the breach by Borrower of any
warranty, undertaking or covenant made at any time hereunder or under any other
Loan Document and (b) any such losses, claims, damages, liabilities,
deficiencies, judgments or expenses incurred in connection with any remedial or
other action taken by Borrower or Lender in connection with compliance by
Borrower with any federal, state or local environmental laws, acts, rules,
regulations, orders, directions, ordinances, criteria or guidelines.  If and to
the extent that the obligations of Borrower hereunder are unenforceable for any
reason, Borrower hereby agrees to make the maximum contribution to the payment
and satisfaction of such obligations which is permissible under applicable
law.  Borrower’s obligations under this Section 6.5 shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full of the Obligations, and are in addition to, and not in substitution of, any
other of their Obligations set forth in this Agreement.
 
8.6. Entire Agreement, Successors and Assigns.  This Agreement along with the
other Loan Documents constitutes the entire agreement between Borrower and
Lender regarding the subject matter hereof, supersedes any prior agreements
among them, and shall bind and benefit Borrower and Lender and their respective
successors and permitted assigns.  No rights are intended to be created
hereunder or under any other Loan Documents for the benefit of any person not a
signatory hereto or thereto.
 
8.7. Amendments.  Neither the amendment or waiver of any provision of this
Agreement or any other Loan Document, nor the consent to any departure by
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by Lender and each such amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.
 
 
7

--------------------------------------------------------------------------------

 
 
8.8. Non-Agency of Lender.  The relationship between Borrower on the one hand
and Lender on the other hand shall be solely that of Borrower and
Lender.  Lender shall not have any fiduciary responsibilities to Borrower or be
deemed to have entered into any partnership or joint venture with
Borrower.  Lender shall not undertake any responsibility to Borrower to review,
evaluate or inform Borrower of any matter in connection with any phase of
Borrower’s business or operations.
 
8.9. Counterparts.  This Agreement may be executed in any number of counterparts
and by the different parties hereto in separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.  Signature by facsimile shall bind the
parties hereto.
 
8.10. Effectiveness.  This Agreement shall become effective on the date on which
all of the conditions to effectiveness contained herein have been satisfied (as
determined by Lender in its sole and absolute discretion) and all of the parties
have signed a copy hereof (whether the same or different copies) and Lender
shall have received executed originals of this Agreement and the other Loan
Documents.
 
8.11. Severability.  In case any provision in or obligation under this Agreement
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.
 
8.12. Headings Descriptive.  The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.
 
8.13. Information.  At Borrower’s written request, Lender agrees to keep
confidential any information furnished or made available to it by Borrower
pursuant to this Agreement; provided that nothing herein shall prevent Lender
from disclosing such information (a) to any other person if reasonably
incidental to the administration of the credit facility provided herein, (b) as
required by any law, rule, or regulation, (c) upon the order of any court or
administrative agency; provided, however, if allowed by applicable law, rule,
regulation or order, Lender shall use commercially reasonable efforts to notify
Borrower of such order to allow Borrower to seek court relief to block or limit
such disclosure, (d) upon the request or demand of any regulatory agency or
authority; provided, however, if allowed by applicable law, rule, regulation or
order, Lender shall use commercially reasonable efforts to notify Borrower of
such order to allow Borrower to seek court relief to block or limit such
disclosure, (e) that is or becomes available to the public or that is or becomes
available to Lender other than as a result of a disclosure by Lender prohibited
by this Agreement, (f) in connection with any litigation to which Lender or any
of its Affiliates may be a party relating to this Agreement or the transactions
contemplated hereunder, (g) to the extent necessary in connection with the
exercise of any remedy under this Agreement or any other Loan Document, and (h)
any information with respect to the U.S. federal income tax treatment and U.S.
federal income tax structure of the transactions contemplated hereby and all
materials of any kind (including opinions or other tax analyses) that are
provided to Lender relating to such tax treatment and tax structure.
 


 
[THE REMAINING PAGE LEFT BLANK INTENTIONALLY]


 
8

--------------------------------------------------------------------------------

 








[SIGNATURE PAGE TO THIS AGREEMENT]


 
 IN WITNESS WHEREOF, the parties hereto have caused this Credit Line Agreement
to be executed by the undersigned, thereunto duly authorized, as of the date
first set forth above.
 

     
Max Sound Corporation
     
By: /s/ John Blaisure                    
 
Name: John Blaisure
 
Title:   President
         
Greg Halpern
     
/s/ Greg Halpern                                
       



 
9

--------------------------------------------------------------------------------

 
 

 
 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED,  OR  APPLICABLE  STATE  SECURITIES  LAWS.   THE  SECURITIES  MAY  NOT
BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED
BY THE HOLDER), IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID  ACT  OR  (II)  UNLESS SOLD PURSUANT TO RULE 144 OR RULE
144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.
 
 

  Right to Purchase XXX shares of Common Stock of Max Sound Corporation (subject
to adjustment as provided herein)

 
COMMON STOCK PURCHASE WARRANT
 

No. 2013-003  Issue Date: XXXXXXXX, 2013

 
MAX SOUND CORPORATION, a corporation organized under the laws of the State of
Delaware (the “Company”), hereby certifies that, for value received, Greg
Halpern or its assigns (the “Holder”), is entitled, subject to the terms set
forth below, to purchase from the Company at any time after the Issue Date until
5:00 p.m., E.S.T on the third anniversary of the Issue Date (the
“Expiration Date”), up to XXXXXX fully paid and nonassessable shares of Common
Stock at a per share purchase price of $0.40. The aforedescribed purchase price
per share, as adjusted from time to time as herein provided, is referred to
herein as the “Purchase Price."  The number and character of such shares of
Common Stock and the Purchase Price are subject to adjustment as provided
herein.  The Company may reduce the Purchase Price for some or all of the
Warrants, temporarily or permanently, provided such reduction is made as to all
outstanding Warrants for all Holders of such Warrants
 
As used herein the following terms, unless the context otherwise requires, have
the following respective  meanings:
 
(a) The term “Company” shall mean Max Sound Corporation, a Delaware corporation,
and any corporation which shall succeed or assume the obligations of Max Sound
Corporation hereunder.
(b) The term “Common Stock” includes (i) the Company's Common Stock, $0.0001 par
value per share, as authorized as of the date hereof, and (ii) any other
securities into which or for which any of the securities described in (i) may be
converted or exchanged pursuant to a plan of recapitalization, reorganization,
merger, sale of assets or otherwise.
(c) The term “Other Securities” refers to any stock (other than Common Stock)
and other securities of the Company or any other person (corporate or otherwise)
which the holder of the Warrant at any time shall be entitled to receive, or
shall have received, on the exercise of the Warrant, in lieu of or in addition
to Common Stock, or which at any time shall be issuable or shall have been
issued in exchange for or in replacement of Common Stock or Other Securities
pursuant to Section 4 or otherwise.
(d) The term “Warrant Shares” shall mean the Common Stock issuable upon exercise
of this Warrant.


 
10

--------------------------------------------------------------------------------

 
 
1. Exercise of Warrant.
 
1.1. Number of Shares Issuable upon Exercise.  From and after the Issue Date
through and including the Expiration Date, the Holder hereof shall be entitled
to receive, upon exercise of this Warrant in whole in accordance with the terms
of subsection 1.2 or upon exercise of this Warrant in part  in accordance with
subsection 1.3, shares of Common Stock of the Company, subject to adjustment
pursuant to Section 4.
 
1.2. Full Exercise.  This Warrant may be exercised in full by the Holder hereof
by delivery of an original or facsimile copy of the form of subscription
attached as Exhibit A hereto (the “Subscription Form”) duly executed by such
Holder and delivery within two days thereafter of payment, in cash, wire
transfer or by certified or official bank check payable to the order of the
Company, in the amount obtained by multiplying the number of shares of Common
Stock for which this Warrant is then exercisable by the Purchase Price then in
effect.  The original Warrant is not required to be surrendered to the Company
until it has been fully exercised.
 
1.3. Partial Exercise.  This Warrant may be exercised in part (but not for a
fractional share) by delivery of a Subscription Form in the manner and at the
place provided in subsection 1.2   except that the amount payable by the Holder
on such partial exercise shall be the amount obtained by multiplying (a) the
number of whole shares of Common Stock designated by the Holder in
the  Subscription Form by (b) the Purchase Price then in effect.  On any such
partial exercise provided the Holder has surrendered the original Warrant, the
Company, at its expense, will forthwith issue and deliver to or upon the order
of the Holder hereof a new Warrant of like tenor, in the name of the Holder
hereof or as such Holder (upon payment by such Holder of any applicable transfer
taxes) may request, the whole number of shares of Common Stock for which such
Warrant may still be exercised.
 
1.4. Fair Market Value. Fair Market Value of a share of Common Stock as of a
particular date (the "Determination Date") shall mean:
 
(a) If the Company's Common Stock is traded on an exchange or is quoted on the
NASDAQ Global Market, NASDAQ Global Select Market, the NASDAQ Capital Market,
the New York Stock Exchange or the American Stock Exchange, LLC, then the
average of the closing sale prices of the Common Stock for the five (5) Trading
Days immediately prior to (but not including) the Determination  Date;
 
(b) If the Company's Common Stock is not traded on an exchange or on the NASDAQ
Global Market, NASDAQ Global Select Market, the NASDAQ Capital Market, the New
York Stock Exchange or the American Stock Exchange, Inc., but is traded on the
OTC Bulletin Board or in the over-the-counter market or Pink Sheets, then the
average of the closing bid and ask prices reported for the five (5) Trading Days
immediately prior to (but not including) the Determination Date;
 
(c) Except as provided in clause (d) below and Section 3.1, if the Company's
Common Stock is not publicly traded, then as the Holder and the Company agree,
or in the absence of such an agreement, by arbitration in accordance with the
rules then standing of the American Arbitration Association, before a single
arbitrator to be chosen from a panel of persons qualified by education and
training to pass on the matter to be decided; or
(d) If the Determination Date is the date of a liquidation, dissolution or
winding up, or any event deemed to be a liquidation, dissolution or winding up
pursuant to the Company's charter, then all amounts to be payable per share to
holders of the Common Stock pursuant to the charter  in the event of such
liquidation, dissolution or winding up, plus all other amounts to be payable per
share  in respect of the Common Stock in liquidation under the charter, assuming
for the purposes of this clause (d) that all of the shares of Common Stock then
issuable upon exercise of all of the Warrants are outstanding at the
Determination Date.


 
11

--------------------------------------------------------------------------------

 
 
1.5. Company Acknowledgment. The Company will, at the time of the exercise of
the Warrant, upon the request of the Holder hereof, acknowledge in writing its
continuing obligation to afford to such Holder any rights to which such Holder
shall continue to be entitled after such exercise in accordance with the
provisions of this Warrant. If the Holder shall fail to make any such request,
such failure shall not affect the continuing obligation of the Company to afford
to such Holder any such rights.
 
1.6. Delivery of Stock Certificates, etc. on Exercise. The Company agrees that,
provided the full purchase price listed in the Subscription Form is received as
specified in Section 1.2, the shares of Common Stock purchased upon exercise of
this Warrant shall be deemed to be issued to the Holder hereof as the record
owner of such shares as of the close of business on the date on which delivery
of a Subscription Form shall have occurred and payment made for such shares as
aforesaid. As soon as practicable after the exercise of this Warrant in full or
in part, and in any event within three (3) business days thereafter
(“Warrant Share Delivery Date”), the Company at its expense (including the
payment  by it of any applicable issue taxes) will cause to be issued in the
name of and delivered to the Holder hereof, or as such Holder (upon payment by
such Holder of any applicable transfer taxes) may direct in compliance with
applicable securities laws, a certificate or certificates for the number of duly
and validly issued, fully paid and non-assessable shares of Common Stock (or
Other Securities) to which such Holder shall be entitled on such exercise, plus,
in lieu of any fractional share to which such Holder would otherwise be
entitled, cash equal to such fraction multiplied by the then Fair Market Value
of one full share of Common Stock, together with any other stock or other
securities and property (including cash, where applicable) to which such Holder
is entitled upon such exercise pursuant to Section 1 or otherwise. The Company
understands that a delay in the delivery of the Warrant Shares after the Warrant
Share Delivery Date could result in economic loss to the Holder.  As
compensation to the Holder for such loss, the Company agrees to pay (as
liquidated damages and not as a penalty) to the Holder for late issuance of
Warrant Shares upon exercise of this Warrant the proportionate amount of $100
per business day after the Warrant Share Delivery Date for each $10,000 of
Purchase Price of Warrant Shares for which this  Warrant is exercised which are
not timely delivered.  The Company shall pay any payments incurred  under this
Section in immediately available funds upon demand.  Furthermore, in addition to
any other remedies which may be available to the Holder, in the event that the
Company fails for any reason to effect delivery of the Warrant Shares by the
Warrant Share Delivery Date, the Holder may revoke all or part of the relevant
Warrant exercise by delivery of a notice to such effect to the Company,
whereupon   the Company and the Holder shall each be restored to their
respective positions immediately prior to the exercise of the relevant portion
of this Warrant, except that the liquidated damages described above shall be
payable through the date notice of revocation or rescission is given to the
Company.

 
1.7. Buy-In.   In addition to any other rights available to the Holder, if the
Company fails to deliver to a Holder the Warrant Shares as required pursuant to
this Warrant, within three (3) business days after the Warrant Share Delivery
Date and the Holder or a broker on the Holder’s behalf, purchases (in an open
market transaction or otherwise) shares of common stock to deliver in
satisfaction of a sale by such Holder of the Warrant Shares which the Holder was
entitled to receive from the Company (a "Buy-In"), then the Company shall pay in
cash to the Holder (in addition to any remedies available to or elected by the
Holder) the amount by which (A) the Holder's total purchase price  (including
brokerage commissions, if any) for the shares of common stock so purchased
exceeds (B) the aggregate Purchase Price of the Warrant Shares required to have
been delivered together with interest thereon at a rate of 15% per annum,
accruing until such amount and any accrued interest thereon is paid   in full
(which amount shall be paid as liquidated damages and not as a penalty).  For
example, if a Holder purchases shares of Common Stock having a total purchase
price of $11,000 to cover a Buy-In with respect to $10,000 of Purchase Price of
Warrant Shares to have been received upon exercise of this Warrant, the Company
shall be required to pay the Holder $1,000, plus interest. The Holder shall
provide the Company written notice indicating the amounts payable to the Holder
in respect of the Buy-In.
 
 
12

--------------------------------------------------------------------------------

 
 
2.  Cash Exercise.
 
Payment upon exercise may be made in cash, wire transfer or by certified or
official bank check payable to the order of the Company equal to the applicable
aggregate Purchase Price, for the number of Common Stock specified in such form
(as such exercise number shall be adjusted to reflect   any adjustment in the
total number of shares of Common Stock issuable to the holder per the terms of
this Warrant) and the holder shall thereupon be entitled to receive the number
of duly authorized, validly issued, fully-paid and non-assessable shares of
Common Stock (or Other Securities) determined as provided herein.
 
3.  Adjustment for Reorganization, Consolidation, Merger, etc.
 
3.1. Fundamental Transaction.  If, at any time while this Warrant is
outstanding, (A) the Company  effects any merger or  consolidation  of the
Company with or into another entity, (B) the Company effects any sale of all or
substantially all of its assets in one or a series of related transactions,
(C) any tender offer or exchange offer (whether by the Company or another
entity) is completed pursuant to which holders of Common Stock are permitted to
tender or exchange their shares for other securities, cash or property, (D) the
Company consummates a stock purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, or spin-off)
with one or more persons or entities whereby such other persons or entities
acquire more than the 50% of the outstanding shares of Common Stock (not
including any shares of Common Stock held by such other persons or entities
making or party to, or associated or affiliated with the other persons or
entities making or party to, such stock purchase agreement or other business
combination), (E) any "person" or "group"  (as these terms are used for purposes
of Sections 13(d) and 14(d) of the 1934 Act) is or shall become the "beneficial
owner" (as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of
50% of the aggregate Common Stock of the Company, or (F) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (in any such case, a "Fundamental Transaction"),
then, upon any subsequent exercise of this Warrant, the Holder shall have the
right to receive, for each Warrant Share that would have been issuable upon such
exercise immediately prior to  the occurrence of such Fundamental Transaction,
at the option of the Holder, (a) upon exercise of this Warrant, the number of
shares of Common Stock of the successor or acquiring corporation or of the
Company, if it is the surviving corporation, and any additional consideration
(the "Alternate Consideration") receivable upon or as a result of such
reorganization, reclassification, merger, consolidation or disposition of assets
by a Holder of the number of shares of Common Stock for which  this Warrant is
exercisable immediately prior to such event or (b) if the Company is acquired in
(1) a transaction where the consideration paid to the holders of the Common
Stock consists solely of cash, (2) a “Rule 13e-3 transaction” as defined in Rule
13e-3 under the 1934 Act, or (3) a transaction involving a person or entity not
traded on a national securities exchange, the Nasdaq Global Select Market,
the  Nasdaq Global Market or the Nasdaq Capital Market, cash equal to the
Black-Scholes Value. For purposes of any such exercise, the determination of the
Purchase Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such fundamental Transaction, and the Company
shall  apportion the Purchase Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration.  If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any exercise of this Warrant following such Fundamental
Transaction.  To the extent necessary to effectuate the foregoing provisions,
any successor to the Company or surviving entity in such Fundamental Transaction
shall issue to the Holder a new warrant consistent with the foregoing provisions
and evidencing the Holder's right to exercise such warrant into Alternate
Consideration.  The terms of any agreement pursuant to which a Fundamental
Transaction is effected shall include terms requiring any  such successor or
surviving entity to comply with the provisions of this Section 3.1 and insuring
that this Warrant (or any such replacement security) will be similarly adjusted
upon any subsequent transaction analogous to a Fundamental
Transaction.  “Black-Scholes Value” shall be determined in accordance with the
Black-Scholes Option Pricing Model obtained from the “OV” function on Bloomberg
L.P. using (i) a price per share of Common Stock equal to the VWAP of the Common
Stock for the Trading Day immediately preceding the date of consummation of the
applicable Fundamental Transaction, (ii) a risk- free interest rate
corresponding to the U.S. Treasury rate for a period equal to the remaining term
of this Warrant as of the date of such request and (iii) an expected volatility
equal to the 100 day volatility obtained from the HVT function on Bloomberg L.P.
determined as of the Trading Day immediately following the public announcement
of the applicable Fundamental Transaction.
 
 
13

--------------------------------------------------------------------------------

 
 
3.2. Continuation of Terms.  Upon any reorganization, consolidation, merger or
transfer (and any dissolution following any transfer) referred to in this
Section 3, this Warrant shall continue in full force and effect and the terms
hereof shall be applicable to the Other Securities and property receivable on
the exercise of this Warrant after the consummation of such reorganization,
consolidation or merger or the effective date of dissolution following any such
transfer, as the case may be, and shall be binding upon the issuer of any Other
Securities, including, in the case of any such  transfer, the person acquiring
all or substantially all of the properties or assets of the Company,
whether   or not such person shall have expressly assumed the terms of this
Warrant as provided in Section 4.  In  the event this Warrant does not continue
in full force and effect after the consummation of the transaction described in
this Section 3, then only in such event will the Company's securities and
property (including cash, where applicable) receivable by the Holder of the
Warrants be delivered to the Trustee as contemplated by Section 3.2.
 
4.  Extraordinary Events Regarding Common Stock.  In the event that the Company
shall (a) issue additional shares of the Common Stock as a dividend or other
distribution on outstanding Common Stock, (b) subdivide its outstanding shares
of Common Stock, or (c) combine its outstanding shares of the Common Stock into
a smaller number of shares of the Common Stock, then, in each such event, the
Purchase Price shall, simultaneously with the happening of such event, be
adjusted by multiplying the then Purchase Price by a fraction, the numerator of
which shall be the number of shares of Common Stock outstanding immediately
prior to such event and the denominator of which shall be the number of shares
of Common Stock outstanding immediately after such event, and the product
so  obtained shall thereafter be the Purchase Price then in effect. The Purchase
Price, as so adjusted, shall be readjusted in the same manner upon the happening
of any successive event or events described herein in this Section 4. The number
of shares of Common Stock that the Holder of this Warrant shall thereafter, on
the exercise hereof, be entitled to receive shall be adjusted to a number
determined by multiplying the number of shares of Common Stock that would
otherwise (but for the provisions of this Section 4) be issuable on such
exercise by a fraction of which (a) the numerator is the Purchase Price that
would otherwise (but for the provisions of this Section 4) be in effect, and (b)
the denominator is the Purchase Price in effect on the date of such exercise.
 
5. Certificate as to Adjustments.  In each case of any adjustment or
readjustment in the shares of Common Stock (or Other Securities) issuable on the
exercise of the Warrants, the Company at its expense will promptly cause its
Chief Financial Officer or other appropriate designee to compute such adjustment
or readjustment in accordance with the terms of the Warrant and prepare a
certificate setting forth such adjustment or readjustment and showing in detail
the facts upon which such adjustment or readjustment is based, including a
statement of (a) the consideration received or receivable by the Company for any
additional shares of Common Stock (or Other Securities) issued or sold or deemed
to have been issued or sold, (b) the number of shares of Common Stock (or Other
Securities) outstanding or deemed to be outstanding, and (c) the Purchase Price
and the number of shares of Common Stock to be received upon exercise of this
Warrant, in effect immediately prior to such adjustment or readjustment and as
adjusted or readjusted as provided in this Warrant. The Company will forthwith
mail a copy of each such certificate to the Holder of the Warrant and any
Warrant Agent of the Company (appointed pursuant to Section 11 hereof).
 
 
14

--------------------------------------------------------------------------------

 
 
6. Reservation of Stock, etc. Issuable on Exercise of Warrant; Financial Statements.    The
Company will at all times reserve and keep available, solely for issuance and
delivery on the exercise of the Warrants, all shares of Common Stock (or Other
Securities) from time to time issuable on the exercise of the Warrant.  This
Warrant entitles the Holder hereof, upon written request, to receive copies of
all financial and other information distributed or required to be distributed to
the holders of the Company's Common Stock.
 
7. Assignment; Exchange of Warrant.  Subject to compliance with applicable
securities laws, this Warrant, and the rights evidenced hereby, may be
transferred by any registered holder hereof (a "Transferor"). On the surrender
for exchange of this Warrant, with the Transferor's endorsement in the form of
Exhibit B attached hereto (the “Transferor Endorsement Form") and together with
an opinion of counsel reasonably satisfactory to the Company that the transfer
of this Warrant will be in compliance with applicable securities laws, the
Company will issue and deliver to or on the order of the Transferor thereof a
new Warrant or Warrants of like tenor, in the name of the Transferor and/or the
transferee(s) specified in such Transferor Endorsement Form (each a
"Transferee"), calling in the aggregate on the face or faces thereof for the
number of shares of Common Stock called for on the face or faces of the Warrant
so surrendered by the Transferor.
 
8. Replacement of Warrant.  On receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and,
in the case of any such loss, theft or destruction of this Warrant, on delivery
of an indemnity agreement or security reasonably satisfactory in form and amount
to the Company or, in the case of any such mutilation, on surrender and
cancellation of this Warrant, the Company at its expense, twice only, will
execute and deliver, in lieu thereof, a new Warrant of like tenor.
 
9.  Warrant Holder Not Deemed  Stockholder.
 
Except as otherwise specifically provided herein, the Holder, solely in such
person’s capacity as a holder of this Warrant, shall not be entitled to vote or
receive dividends or be deemed the holder of share capital of the Company for
any purpose, nor shall anything contained in this Warrant be construed to confer
upon the Holder, solely in such person’s capacity as the Holder of this Warrant,
any of the rights of a stockholder of the Company or any right to vote, give or
withhold consent to any corporate action (whether any
reorganization,  issue  of  stock,  reclassification  of  stock, consolidation,
merger, conveyance or otherwise), receive notice of meetings, receive dividends
or subscription rights, or otherwise, prior to the issuance to the Holder of the
Warrant shares which such person is then entitled to receive upon the due
exercise of this Warrant. In addition, nothing contained in this Warrant shall
be construed as imposing any liabilities on the Holder to purchase any
securities (upon exercise of this Warrant or otherwise) or as a stockholder of
the Company, whether such liabilities are asserted by the Company or by
creditors of the Company.
 
10. Maximum Exercise.  The Holder shall not be entitled to exercise this Warrant
on an exercise date, in connection with that number of shares of Common Stock
which would be in excess of  the sum of (i) the number of shares of Common Stock
beneficially owned by the Holder and its affiliates on an exercise date, and
(ii) the number of shares of Common Stock issuable upon the exercise of this
Warrant with respect to which the determination of this limitation is being made
on an exercise date, which would result in beneficial ownership by the Holder
and its affiliates of more than 4.99% of the outstanding shares of Common Stock
on such date.  For the purposes of the immediately preceding sentence,
beneficial ownership shall be determined in accordance with Section 13(d) of the
1934 Act and Rule 13d-3 thereunder.  Subject to the foregoing, the Holder shall
not be limited to aggregate exercises which would result in the issuance of more
than 4.99%.  The restriction described in this paragraph may be waived, in whole
or in part, upon sixty-one (61) days prior notice from the Holder to the Company
to increase such percentage to up to 9.99%, but not in excess of 9.99%.  The
Holder may decide whether to convert a Convertible Note or exercise this Warrant
to achieve an actual 4.99% or up to 9.99% ownership position as described above,
but not in excess of 9.99%.
 
 
15

--------------------------------------------------------------------------------

 
 
 
11. Warrant Agent.  The Company may, by written notice to the Holder of the
Warrant, appoint an agent (a “Warrant Agent”) for the purpose of issuing Common
Stock (or Other Securities) on the exercise of this Warrant pursuant to Section
1, exchanging this Warrant pursuant to Section 7, and replacing this Warrant
pursuant to Section 8, or any of the foregoing, and thereafter any such
issuance, exchange or replacement, as the case may be, shall be made at such
office by such Warrant Agent.
 
12. Transfer on the Company's Books.  Until this Warrant is transferred on the
books of the Company, the Company may treat the registered holder hereof as the
absolute owner hereof for all purposes, notwithstanding any notice to the
contrary.
 
13. Notices.  All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice.  Any notice or other communication required or permitted to
be given hereunder shall be deemed effective (a) upon hand delivery or delivery
by facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur.
 
14. Law Governing This Warrant.  This Warrant shall be governed by and construed
in accordance with the laws of the State of New York without regard to
principles of conflicts of laws.  Any action brought by either party against the
other concerning the transactions contemplated by this Warrant shall be brought
only in the state courts of New York or in the federal courts located in the
state and county of New York.  The parties to this Warrant hereby irrevocably
waive any objection to jurisdiction and venue of any action instituted hereunder
and shall not assert any defense based on lack of jurisdiction or venue or based
upon forum non conveniens.  The Company and Holder waive trial by jury.  The
prevailing party shall be entitled to recover from the other party its
reasonable attorney's fees and costs.   In the event that any provision of this
Warrant or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with   such statute or rule of law.  Any
such provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any
agreement.   Each party hereby irrevocably waives personal service of process
and consents to process being served in any suit, action or proceeding in
connection with this Agreement or any other Transaction Document by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at  the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.


 
 
16

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the Company has executed this Warrant as of the date first
written above.
 

 
MAX SOUND CORPORATION
     
 
By:
/s/ Greg Halpern     Name: Greg Halpern     Title: CFO      


 
17

--------------------------------------------------------------------------------

 
 
 
Exhibit A
 
FORM OF SUBSCRIPTION
(to be signed only on exercise of Warrant)
 
TO:  MAX SOUND CORPORATION
 
The undersigned, pursuant to the provisions set forth in the attached Warrant
(No.____), hereby irrevocably elects to purchase (check applicable box):
 
___    ________ shares of the Common Stock covered by such Warrant; or
 
 
___    the maximum number
of  shares  of  Common  Stock  covered  by  such  Warrant  pursuant  to  the
exercise procedure set forth in Section 2.
 
 
The undersigned herewith makes payment of the full purchase price for such
shares at the price per share provided for in such Warrant, which is
$___________. Such payment takes the form of (check applicable box or boxes):

 
___    $__________ in lawful money of the United States; and/or
 
 
___    the cancellation of such portion of the attached Warrant as is
exercisable for a total
of  _____ shares  of  Common  Stock  (using  a  Fair  Market  Value  of  $____
per  share  for  purposes  of  this calculation).


 
The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to
 
_____________________________________________________               whose address is
                                                                                                                                      

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

                                                                                                                                        .
The undersigned  represents and  warrants that all offers and sales by  the
undersigned  of the securities issuable upon exercise of the within Warrant
shall be made pursuant to registration of the Common Stock under the Securities
Act of 1933, as amended (the "Securities Act"), or pursuant to an exemption from
registration under the Securities Act.
 


Dated:___________________


 

      (Signature must conform to name of holder as specified on the face of the
Warrant)                   (Address)    

 
 
 
18

--------------------------------------------------------------------------------

 




 
Exhibit B
 
 
FORM OF TRANSFEROR ENDORSEMENT
 
(To be signed only on transfer of Warrant)

 
For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading "Transferees" the right represented
by the within Warrant to purchase the percentage and number of shares of Common
Stock of MAX SOUND CORPORATION to which the within Warrant relates specified
under the headings "Percentage Transferred" and "Number Transferred,"
respectively, opposite the name(s) of such person(s) and appoints each such
person Attorney to transfer   its respective right on the books of MAX SOUND
CORPORATION with full power of substitution in the premises.
 
 
Transferees
Percentage  Transferred
Number  Transferred
                 



 

      Dated: ______________,  ___________      (Signature must conform to name
of holder as specified on the face of the warrant)       Signed in the presence
of:                 Name)         (address) ACCEPTED AND AGREED: [TRANSFEREE]  
                        (address)

 
 

--------------------------------------------------------------------------------